Per Curiam,
Appeal by-defendant, from a judgment of the- Supreme Court entered, upon. the. verdict of a jury in. a. malpractice action. The issues of the. defendant’s alleged malpractice and of proximate, causation of the plaintiff’s injuries, by the. malpractice alleged presented questions, of fact- which properly were, submitted to. *523the jury. The verdict was not against the weight o£ the evidence and, while substantial in amount, was not excessive in relation to the damages sustained. Judgment affirmed, with costs. Herlihy, J. P., Reynolds, Taylor, Aulisi and Hamm, JJ., concur.